Citation Nr: 1434498	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from November 1998 to October 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims are now under the jurisdiction of the RO in Waco, Texas.  

The Veteran requested to be afforded a hearing in Washington, DC to be conducted by a Veterans Law Judge.  She was notified by the Board, via a letter dated in May 2014, that her hearing was scheduled for June 2014.  However, the record indicates that the Veteran failed to appear for her hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2012).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a right knee disorder which is causally or etiologically related to her military service.

2.  Affording the Veteran the benefit of the doubt, the Veteran's current migraine headaches disability is causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
 
2.  The criteria for service connection for a migraine headaches disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by a letter from the RO to the Veteran in January 2008.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA (to include TriCare) medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims.  As part of her September 2008 notice of disagreement the Veteran pointed out that she had been provided medical treatment for her knee.  In addition, as part of her May 2009 substantive appeal she claimed that in the adjudication of her claim some of her records were not used.  Subsequently, the Veteran she was asked to either furnish records which she believed had not been considered, or to identify the source of these records.  The Veteran did not respond.  The duty to assist is not always a one-way street and if a veteran desires help with her claim she must cooperate with VA's efforts to assist her.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.

In 2012, the Veteran was afforded pertinent VA examinations.  The Board finds that these examinations and included opinions (discussed below) are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and provided reasons for the opinions stated, considering the Veteran's history and the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A migraine disorder (organic disease of the nervous system), is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  38 C.F.R. § 3.303(b).

There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what she experienced; for example, she is competent to report that she engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Basis

The Veteran sought service connection for the disorders here being adjudicated in September 2007.  See VA Form 21-526.

Review of the Veteran's service treatment records on file shows that clinical evaluation of the Veteran was normal in the course of her November 1998 enlistment examination, and she did not complain at that time of problems associated with her knees or headaches.  March 1999 complaints of right knee-related symptoms are noted, and a finding of right tibia stress fracture was included.  She was placed on a physical profile, with no running, jumping and marching for four weeks.  An undated record shows the Veteran attended a one hour class concerning knee pain.  Another March 1999 medical record shows complaints of right knee pain for four months.  X-ray examination was within normal limits.  March 1999 bone scan testing showed a right distal tibia stress fracture with stress reaction of the bilateral knees.  Treatment records dated in August and September 1999 include a diagnosis of migraine headaches.  The Veteran was prescribed Fioricet in April 2000 for migraine headaches.  

Post service records include an August 2005 TriCare record which shows that neither musculoskeletal nor neurological symptoms were observed.  Similarly, an October 2006 TriCare record included no symptoms or findings pertinent to this appeal.  

An April 2008 TriCare record includes a diagnosis of right knee tendonitis; migraine headaches were not diagnosed.  This same record shows that the Veteran supplied a history of right knee pain (since service) and of migraine headaches.  She requested a refill of migraine medication, and commented that a previously taken drug, Maxalt, caused nausea and upset stomach.  It was added that the Veteran was not being seen for her headaches; she only wanted her medication changed.  

The Veteran was afforded VA examinations in August 2012.  Concerning her claim seeking service connection for migraine headaches, the examiner noted that the Veteran had been diagnosed with migraines in 1999.  The Veteran reported taking medication for headaches but forgot what it was called.  The examiner observed that the Veteran had been prescribed Fioricet in 1999, and noted that she also had in service issues with her sinuses and allergies which could also cause headache pain.  The examiner also observed that in 2008 the Veteran, while being treated for an issue not related to headaches, asked the medical provider for a prescription for headaches.  The Veteran was noted not to be currently taking medication for migraine headaches.  

Concerning her right knee, diagnosis was strain, remote history.  The Veteran gave a history of right knee swelling during basis training, with present intermittent pain, swelling, and instability.  The examiner noted there was no x-ray evidence of arthritis.  

Following the examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran had a right knee disorder which was incurred in or caused by a claimed in-service injury, event, or illness.  As rationale for the supplied opinion, the examiner noted that the Veteran did complain in March 1999 of right knee pain and that bone scan testing showed a right tibia stress fracture with uptake in both knees.  However, noted, the examiner, stress fractures heal.  The examiner went on to observe that the Veteran was in the military for two years, and all imaging has been normal.  

Concerning the migraine headaches disorder, the examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's claimed migraine headaches disorder was incurred in or caused by a claimed in-service injury, event, or illness.  The examiner commented that while the Veteran was prescribed Fioricet in 1999, there was no mention of migraine headaches at discharge.  The examiner added that at the current examination the Veteran could not recall the name of any medications currently being taken for the treatment of migraine headaches.  And, of significance, the examiner observed that there was no medical documentation of either current or past treatment in the past four years for migraines.  After service, Maxalt use was shown in 2008, but no other documentation for the treatment of migraines.  

Analysis

Right Knee Disorder

The only medical opinion to address causation is that offered by the August 2012 VA examiner who concluded that the Veteran did not have a right knee disorder related to her active military service.  The examiner offered a supporting comprehensive rationale.  An opinion to the contrary is not of record.  To the extent the Veteran asserts she has a right knee disorder that is due to service, the Board finds that given the particular facts of this case, her condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

While the Veteran has essentially claimed to have had problems with her right knee knees since her military service (she commented in a September 2008 letter that since her service separation she received medical treatment for her knee on "several occasions"), right knee problems were first diagnosed post service in 2008 when right knee tendonitis was diagnosed.  While continuity of symptomatology, rather than continuity of treatment is the focus, medical records pertaining to the Veteran's knees do not demonstrate such continuity of symptomatology. 

Thus, the only competent, credible evidence of record is the August 2012 VA opinions which weigh against the claim.  There is no competent, credible evidence of continuity of symptomatology since service or evidence that service connection can be awarded on a presumptive basis (i.e., no post service diagnosis of arthritis).

Migraine Headaches

There is documented history of treatment for migraine headaches during the course of the appeal.  See e.g. April 2008 Tricare record where the Veteran sought a refill for migraine medication, and mentioned that a previously-prescribed drug, Maxalt, had proven to cause adverse side effects.  The Veteran was prescribed Tramadol at this time.  Thus, there is evidence of a current disability.  McClain, 221 Vet. App. at 319.  The Veteran's service treatment records show in-service treatment for migraines.  

The Board finds that the Veteran's assertions that she has continued to suffer from migraine headaches since she left active service are competent and credible.  This theory of continuity of symptomatology was essentially confirmed by the medical history documented by the examiner who conducted the August 2012 VA examination.  

The VA examiner offered a negative nexus opinion, but the Board finds the rationale supplied for the opinion is inadequate.  The examiner commented that the Veteran received an in-service prescription for migraines but that migraines were not documented as part of the Veteran's service discharge.  However, there is no service separation examination report of record so it is unclear how the examiner reached that conclusion.  Also, while the examiner commented that there was no medical documentation of current medication or past medication for migraines in the past four years, the relevance of this finding is unclear.  The examiner did note the prescription filled for Tramadol (2008), which was during the course this claim.  The findings recorded at that VA examination do suggest a continuity of migraine symptomatology since service, which, in combination with the foregoing medical evidence and the Veteran's own assertions, supports her claim for service connection on a presumptive basis. 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the lay and clinical evidence, summarized above, collectively demonstrates that service connection for her migraine headaches is warranted under the provisions of 38 C.F.R. § 3.303(b) and Walker, 708 F.3d at 1338-40.  The Veteran's appeal is therefore allowed as to that issue.


ORDER

Service connection for a right knee disorder is denied.

Service connection for migraine headaches is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


